Case 1:21-cv-03136-BMC Document 15 Filed 07/14/21 Page 1 of 3 PageID #: 257




                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK

                                                        )
  SUNBELT RENTALS, INC.                                 )
       Plaintiff                                        )
                                                        )
                                        vs.             ) Civil Action No. 1:21-cv-03136-BMC
                                                        )
                                                        )
  DEMAND ELECTRIC, INC. and                             )
  ANDREAS KOURKOUMELIS                                  )
      Defendants                                        )
                                                        )

          MOTION TO WITHDRAW AS ATTORNEY OF RECORD – AS TO
                     VALERIE DIDEN MOORE ONLY

        Pursuant to Local Rule 1.4, Valerie Diden Moore, attorney for Plaintiff Sunbelt

 Rentals, Inc. hereby moves to withdraw as attorney of record in this case. Derek S. Rajavuori

 will continue as counsel of record for Plaintiff.

        Ms. Diden Moore is filing together with this Motion a Declaration which states the

 following:

        1.      Ms. Diden Moore will depart the law firm Butler Snow LLP effective July 17,

 2021 to take a position as in-house counsel.

        2.      Ms. Diden Moore will not be representing clients other than her corporate

 employer following that date.

        3.      Mr. Rajavuori intends to continue representation of his client Sunbelt Rentals,

 Inc.

        4.      The Defendants have not yet filed an Answer in this case.

        Given the current posture of this case, as well as Mr. Rajavuori’s continued

 representation of the Plaintiff, it is unlikely any party will be prejudiced by Ms. Diden Moore’s
Case 1:21-cv-03136-BMC Document 15 Filed 07/14/21 Page 2 of 3 PageID #: 258



 withdrawal as attorney of record. Accordingly, Plaintiff respectfully requests the Court grant

 Ms. Diden Moore’s Motion to Withdraw.

        Dated: July 14, 2021

                                          BY: /s/ Valerie Diden Moore
                                            Valerie Diden Moore, Esq.
                                            BUTLER SNOW LLP
                                            The Pinnacle at Symphony Place, Suite 1600
                                            150 3rd Avenue South
                                            Nashville, TN 37201
                                            (615) 651-6700 Telephone
                                            (615) 651-6701 Facsimile
                                            valerie.moore@butlersnow.com

                                              Derek S. Rajavuori, Esq.
                                              BUTLER SNOW LLP
                                              1170 Peachtree Street NE
                                              Suite 1900
                                              Atlanta, Georgia 30309
                                              (678) 515-5000 Telephone
                                              (678) 515-5000 Facsimile
                                              derek.rajavuori@butlersnow.com

                                              COUNSEL FOR PLAINTIFF
                                              SUNBELT RENTALS, INC.




                                               2
Case 1:21-cv-03136-BMC Document 15 Filed 07/14/21 Page 3 of 3 PageID #: 259



                               CERTIFICATE OF SERVICE

         I, Valerie Diden Moore, do hereby certify that I have this day electronically filed the

 foregoing Motion to Withdraw with the Clerk of the Court using the ECF system. I further

 certify that I served the forgoing document via U.S. Mail, postage prepaid on the following:

         Demand Electric, Inc.
         c/o Andrew Kourkoumelis, President
         3133 31st St.
         2nd Floor
         Astoria, NY 11106

         Andreas Kourkoumelis
         3133 31st St.
         2nd Floor
         Astoria, NY 11106

         This July 14, 2021.

                                               /s/ Valerie Diden Moore
                                               Valerie Diden Moore

 60233583.v1




                                                3
